Per Curiam,
When this case was here before (236 Pa. 510), the judgment was reversed and a new trial ordered because the case had not been .tried on the proper theory, as was pointed out by Mr. Justice Elkin. On the last trial — resulting in the judgment now before us — the case was tried on the lines indicated in our former opinion as the proper ones, and we find nothing in the sixty-seven assignments of error which would justify a reversal and another opportunity to the City of Philadelphia to escape a liability which a second jury has placed upon it.
Judgment affirmed.